SUMMARY ORDER
Plaintiff-Appellant Beverley Riddle appeals an October 31, 2006 judgment of the United States District Court for the Southern District of New York (Scheindlin, J.), which dismissed her claims against Defendants-Appellees Liz Claiborne, , Inc. (“LCI”), and several LCI employees. We assume the parties’ familiarity with the facts of the case, its procedural history, and the scope of the issues on appeal.
We affirm the award of summary judgment, substantially for the reasons given in the thorough opinion of Judge Scheind-lin.
The judgment of the district court is AFFIRMED. Defendants-Appellees’ motion for the costs of preparing the supplemental appendix is DENIED.